Citation Nr: 0701390	
Decision Date: 01/18/07    Archive Date: 01/25/07

DOCKET NO.  04-30 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether payment of the veteran's disability compensation 
benefits were properly reduced to a 10 percent rating due to 
his incarceration, including entitlement to apportionment of 
the compensation for his dependent children.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Shonk, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1977 to October 
1977, and February 1980 to February 1981.

This matter comes to the Board of Veterans' Appeals (Board) 
from determinations of the VA Regional Office (RO) in St. 
Petersburg, Florida.  In August 2006, the veteran testified 
before the undersigned Veterans Law Judge.  

The veteran has also expressed concern regarding an 
overpayment created in part due to a question of money 
received for dependents.  This issue is not before the Board 
but is referred to the RO for any appropriate action.


FINDINGS OF FACT

1. On March [redacted], 2002, the veteran was incarcerated for a 
felony conviction, and he remained incarcerated until 
September [redacted], 2003; the RO was notified of the incarceration 
by a fraud allegation; the veteran's compensation was reduced 
on May 15, 2002, to the $103.00 amount.    

2.  The record does not contain an informal claim for 
apportionment of the veteran's benefits.  


CONCLUSIONS OF LAW

1.  Due to a felony conviction and subsequent incarceration, 
the veteran's benefits were properly reduced to the 10 
percent rate effective May 15, 2002.  38 C.F.R. § 3.665 
(2006).

2.  The legal requirements for apportionment of the veteran's 
benefits during incarceration have not been met.  38 C.F.R. 
§ 3.665(e) (2006).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The essential facts are not in dispute; the case rests on the 
interpretation and application of the relevant law.  The 
Veterans Claims Assistance Act of 2000 (VCAA) does not affect 
matters on appeal when the issue is limited to statutory 
interpretation.  See Mason v. Principi, 16 Vet. App. 129 
(2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  
Thus, the Board need not consider VA's application of the 
VCAA at this time.  

In this case, neither issue on appeal has merit given the 
facts in relation to the law.

A veteran who is incarcerated in a Federal, State or local 
penal institution in excess of 60 days for conviction of a 
felony will not be paid compensation in excess of the amount 
payable for a 10 percent disability rating.  38 C.F.R. § 
3.665.  An apportionment of some or all of the veteran's 
benefits, however, may be granted to the veteran's spouse, 
child or children and dependent parents on the basis of 
individual need.  38 C.F.R. § 3.665(e).  An apportionment in 
such circumstances shall be effective the date of reduction 
of payments made to the incarcerated person, subject to 
payments to the incarcerated person over the same period, if 
an informal claim is received within 1 year after notice to 
the incarcerated person.  38 C.F.R. § 3.665(f).  

According to an April 2002 VA Memorandum, a fraud allegation 
concerning the veteran resulted in telephone call to the 
records custodian of the Charlotte County, Florida jail.  The 
veteran was reported to be incarcerated as of March [redacted], 2002.  
In September 2002, the RO informed the veteran that his 
payments had been reduced as of May 15, 2002, to the $103.00 
amount.  The veteran was released on September [redacted], 2003.  It 
is noted that the veteran submitted a November 2003 decision 
from a Florida appeals court that appeared to vacate the 
veteran's convictions and sentences.  Thereafter, the RO 
located the opinion from the Court of Appeal of Florida, 
Second District, which vacated the veteran's convictions and 
sentences for grand theft, and affirmed the remaining 
convictions of five counts of communication fraud, and one 
count of scheming to defraud.  

Additionally, during the veteran's incarceration, he opted to 
receive his military retirement pay in lieu of his VA 
disability compensation.  

According to 38 C.F.R. § 3.665, the reduction in payment was 
therefore proper, because the veteran had been incarcerated 
due to a felony conviction.    

In terms of apportionment of compensation for dependent 
children, a review of the record fails to indicate an 
informal claim within 1 year of notification to the veteran 
concerning a reduction in compensation payment.  Even if a 
September 2002 letter (just mentioned above) is taken as the 
date of notification (though the RO pointed therein to an 
earlier letter of March 2002 that initially notified the 
veteran of a reduction in his benefits due to incarceration), 
there is no informal claim concerning apportionment of 
compensation within a year of that date.  

Rather, the RO received a September 2002 statement from the 
veteran concerning his divorce; an October 2002 statement 
that addressed various matters, including that the veteran 
wanted a review of his case concerning a change in dependents 
status due to a divorce including his dependents checks; a 
November 2002 letter that addressed a separate matter 
regarding an overpayment that had stemmed from a divorce; and 
a January 2003 letter regarding the divorce and its impact on 
creating an overpayment. 

None of these fulfills the requirements of 38 C.F.R. § 3.155 
for an informal claim, because none showed an intent to apply 
for apportionment of compensation for some or all of the 
veteran's benefits for his spouse, child or children and 
dependent parents.  It is also noted that a June 2002 
submission from the veteran elected entitlement to retirement 
pay, and in October 2003 the RO received a request for 
restarting payment of service-connected benefits, with an 
attached copy of the veteran's release statement from the 
Florida Department of Corrections.  See 38 C.F.R. § 3.750.  
Thus, it appears that the veteran had not actually been in 
receipt of VA compensation for the period of July 1, 2002, to 
November 11, 2003, which overlaps significantly with his 
period of incarceration when he seeks apportionment of VA 
benefits.  

Thus, the legal requirements for entitlement to apportionment 
have not been met.  


ORDER

The reduction of the veteran's service-connected 
compensation, due to incarceration from March [redacted], 2002, to 
September [redacted], 2003, was proper, and the appeal is denied. 

An apportionment of the veteran's compensation for his 
dependent children during incarceration is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


